Citation Nr: 0630435	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966 and from June 1984 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, assigned a 20 
percent rating for the veteran's low back disorder and 
continued the noncompensable (zero percent) for his right 
inguinal hernia.  The veteran appealed, contending that 
higher ratings were warranted.

The Board notes that the veteran's Notice of Disagreement 
(NOD) and the November 2003 Statement of Case (SOC) also 
addressed the issues of entitlement to increased ratings for 
right heel pain with scar, a left knee disorder, a right knee 
disorder, and bilateral hearing loss.  However, on his 
January 2004 VA Form 9 (Appeal to the Board) he indicated 
that he only wanted to appeal the low back and right inguinal 
hernia claims.  Accordingly, these are the only issues over 
which the Board currently has jurisdiction.  See 38 C.F.R. 
§ 20.202.

The record also reflects that the veteran indicated on the 
January 2004 VA Form 9 that he wanted a Board hearing in 
conjunction with this appeal.  He subsequently elected in 
March 2004 to have a hearing before the RO Decision Review 
Officer.  However, he ultimately withdrew his hearing request 
as documented by an April 2004 Report of Contact.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran's service-connected low back 
disorder is manifested by pain and limitation of motion, the 
objective medical findings do not reflect it is of such 
severity as to result in severe limitation of motion, nor 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less.

3.  The veteran's service-connected low back disorder is not 
manifested by severe symptoms of intervertebral disc syndrome 
with recurring attacks and little intermittent relief; nor 
ankylosis; nor incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during a 
12 month period.

4.  The record does not reflect that the veteran has had any 
recurrence of the service-connected right inguinal hernia 
during the pendency of this case.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5292, and 5293 (2002).

2.  The criteria for a compensable rating for the veteran's 
service-connected right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the veteran was sent 
preadjudication notice by correspondence dated in April 2001, 
which is clearly before the November 2001 rating decision 
that is the subject of this appeal.  Further, he was sent 
additional notification by correspondence dated in December 
2005 and March 2006.  Through these letters, the veteran was 
informed of the evidence necessary to substantiate the 
current appellate claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and indicated the need for the veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding of Quartuccio, 
supra.

The Board acknowledges that the Court held in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  However, as service connection was 
already in effect for both the low back disorder and right 
inguinal hernia at the time the veteran initiated this case, 
it is not clear that the holding of Dingess/Hartman is even 
applicable as it dealt with the case of a claimant seeking 
service connection.  Moreover, nothing indicates the veteran 
appealed the effective date assigned for the increased 20 
percent rating for his low back disorder.  Regardless, the 
March 2006 correspondence specifically cited to 
Dingess/Hartman, and contained information regarding both 
potential disability rating(s) and effective date(s) which 
tracks the language of the Court's decision in that case.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  As noted in the Introduction, he 
ultimately withdrew his request for a hearing in conjunction 
with this appeal.  The record also reflects that he was 
accorded VA medical examinations which evaluated the severity 
of his low back and right inguinal hernia in November 2001, 
May 2004, and February 2006.  He has not indicated that 
either disability has increased in severity since the last 
examination.  Therefore, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

I.  Low Back Disorder

Service connection was established for degenerative disc 
disease, L4-5, L5-S1, by a March 1993 rating decision.  An 
initial rating of 10 percent was assigned.  Thereafter, as 
noted in the Introduction, the November 2001 rating decision 
assigned an increased rating of 20 percent effective March 
26, 2001.  The veteran appealed contending that a higher 
rating was warranted.  He did not appeal the effective date 
assigned for his increased rating.

Legal criteria.  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also 
be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement.  38 C.F.R. § 4.45.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO evaluated the veteran's low back disorder 
pursuant to the criteria found at former Diagnostic Codes 
5003-5292 and 5010-5293 (A hyphenated diagnostic code is used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.).  

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for the evaluation of limitation of motion of the lumbar 
spine.  Under this Code, when the limitation of motion of the 
lumbar spine was slight, a 10 percent rating was provided.  
When the limitation of motion was moderate, a 20 percent 
rating was provided.  When the limitation of motion was 
severe, a rating of 40 percent was warranted.  38 C.F.R. 
§ 4.71a.

The Board also notes that former Diagnostic Code 5293 
provided for evaluation of intervertebral disc syndrome.  
Intervertebral disc syndrome was assigned a noncompensable 
rating when it postoperative, cured.  A 10 percent evaluation 
was assigned when it is mild.  Moderate symptoms with 
recurring attacks were assigned a 20 percent evaluation.  
Severe symptoms, with recurring attacks and intermittent 
relief were assigned a 40 percent evaluation.  Pronounced 
symptoms, that were persistent and compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief were assigned a 60 percent evaluation.  
The maximum evaluation available under Diagnostic Code 5293 
was 60 percent.  38 C.F.R. § 4.71a.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).


Analysis.  In this case, the Board acknowledges that the 
veteran's service-connected low back disorder is manifested 
by pain and resulting functional impairment, to include 
limitation of motion.  Nevertheless, the Board finds that the 
veteran's service-connected low back disorder is not of such 
severity as to warrant a rating in excess of 20 percent under 
either the "old" or "new" criteria, even when taking into 
consideration his complaints of pain. 

With respect to limitation of motion, the Board finds that 
the veteran's low back disorder is not manifested by severe 
limitation of motion, or forward flexion of the thoracolumbar 
spine 30 degrees or less.  For example, the November 2001 VA 
medical examination showed the lumbosacral spine to have 
forward flexion to 60 degrees, limited by complaints of pain 
and obesity.  In addition, he had lateral flexion to 15 
degrees on the right and 10 degrees on the left.  The 
subsequent May 2004 VA medical examination showed forward 
flexion to 65 degrees initially, repeated with final forward 
flexion to 52 degrees.  Backward extension was limited to 10 
degrees with marked pain.  Similarly, right and left lateral 
flexion was limited to 10 degrees with pain throughout the 
full arc of motion.  Rotation was to 15 degrees with reported 
increased pain.  Finally, the February 2006 VA medical 
examination showed forward flexion to 50 degrees actively and 
repetitively, limited by verbal complaints of pain.  Lateral 
bending was to 10 degrees bilaterally actively and 
repetitively, limited by complaints of pain.  Rotation was 
also to 10 degrees, limited in part by pain as well as body 
habitus with central obesity.  Extension was to 5 degrees 
actively and repetitively, limited by pain.  However, there 
were no signs of fatigability with repeated motion.

In view of the range of motion findings, the Board finds that 
the veteran's disability does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent under 
either former Diagnostic Code 5292 nor the current General 
Rating Formula for Diseases and Injuries of the Spine based 
upon limitation of motion.

Turning to former Diagnostic Code 5293, the record does not 
reflect that the veteran's low back disorder is manifested by 
severe symptoms of intervertebral disc syndrome with 
recurring attacks and intermittent relief.  For example, 
while he presented in a wheelchair at the November 2001 VA 
medical examination he was found to be in no acute distress.  
The record also indicates that the use of a wheelchair was 
due, at least in part, to problems with the lower extremities 
to include vascular stasis problems.  Moreover, he was able 
to ambulate in the exam room without assistance or assistive 
devices, and get up on the exam table without assistance.  
Deep tendon reflexes were 2+ and equal to bilateral 
brachioradialis.  He had no tenderness over the spinous 
process, although there was some paraspinous muscle spasms on 
the right lumbosacral region.  The subsequent May 2004 VA 
medical examination showed deep tendon reflexes 2+/4 and 
equal bilaterally.  Sensation was intact to sharp and dull 
stimuli.  X-rays taken of the lumbosacral spine in 
conjunction with this examination revealed degenerative 
changes in the lower thoracic and lumbar spine; moderate to 
large size osteophytes; and disc space narrowing at levels of 
L4, L, and S1.  However, definite spondylolisthesis was not 
demonstrated, and the pedicles appeared intact.  Finally, the 
February 2006 VA medical examination noted, in pertinent 
part, that he had no real flaring of his back as he had back 
pain on a daily basis.  He had no loss of bowel or bladder 
function.  Deep tendon reflexes were again found to be 2+ and 
equal to bilateral knee jerks and ankle jerks, and he had 
intact vibratory sensation to bilateral lower extremities. He 
moved freely about the examining room, and wore no braces or 
supports.  While he had mild tenderness over his lower 
lumbosacral spine, he had no paraspinous muscles spasms and 
no trigger points.  The record also reflects he has never had 
any surgery on his spine.  Based on the foregoing, the Board 
finds that the veteran does not satisfy the criteria for a 
rating in excess of 20 percent under former Diagnostic Code 
5293.

Regarding the General Rating Formula for Diseases and 
Injuries of the Spine, the Board has already determined that 
he does not meet or nearly approximate the criteria necessary 
for a rating in excess of 20 percent based upon limitation of 
motion.  Further, there no competent medical evidence which 
indicates that his low back has ever been diagnosed with 
ankylosis.  Moreover, as detailed above, despite his 
limitation of motion, the record does not reflect his spine 
is fixed in flexion, extension, nor a neutral position.  

Finally, the Board finds that the veteran's low back disorder 
has not resulted in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  In fact, the May 2004 VA medical examination 
specifically stated he had had no periods of incapacitation 
and bedrest as prescribed by a physician.  Accordingly, he is 
not entitled to a rating in excess of 20 percent under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

In making the above determination, the Board was cognizant of 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as 
the Court's holding in DeLuca, supra.  As detailed above, the 
Board acknowledged that the veteran's low back was manifested 
by pain and resulting functional impairment.  However, 
despite these subjective complaints, the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of back 
pain which would warrant a schedular rating in excess of the 
20 percent evaluation currently in effect.  For example, 
range of motion testing was repeated 3 times at the May 2004 
VA examination, and the examiner noted that it resulted in 
increased difficulty, pain, and fatigability.  Nevertheless, 
he still was able to have a final forward flexion of 52 
degrees.  Further, it was noted on the more recent February 
2006 VA medical examination that while his pain was fairly 
constant, and aggravated by standing for periods of greater 
than 10 minutes and any kind of bending activity, it was mild 
to moderate in nature and that he had no real flaring of his 
back.  Moreover, the February 2006 examiner noted that there 
were no signs of fatigability with repeated motion.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 20 percent for his service-connected low back 
disorder, and the claim must be denied.

II.  Right inguinal hernia

Service connection was established for a right inguinal 
hernia by a February 1967 rating decision, which noted that 
his service medical records indicated he had undergone a 
right inguinal herniorrhaphy in 1963.  A noncompensable 
rating was assigned, and has been in effect ever since.

The record reflects that the veteran underwent surgery in 
March 2003 for an incarcerated umbilical hernia.  He has 
contended, in essence, that as he has had two hernia 
operations, he should be evaluated at least 10 percent 
disabled.


Legal criteria.  The veteran's residuals of a right inguinal 
hernia have been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7338, which provides that a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
warranted where the inguinal hernia is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation is warranted for a small 
hernia which is postoperative and recurrent, or unoperated 
irremediable, and not well supported by a truss, or not 
readily reducible.  Note: Add 10 percent for bilateral 
involvement, providing the second hernia is compensable.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating under Diagnostic Code 7338 for his 
service-connected right inguinal hernia.

As noted above, the record confirms the veteran had surgery 
in March 2003 for an incarcerated umbilical hernia.  However, 
it does not appear that this subsequent umbilical hernia was 
related to the service-connected right inguinal hernia.  For 
example, the November 2001, May 2004, and February 2006 VA 
examinations all stated, without exception, that the right 
inguinal hernia repair was without recurrence of this same 
hernia.  Moreover, the May 2004 VA examination specifically 
noted that the veteran had had a new umbilical hernia repair 
surgery, but that the right inguinal hernia remained intact 
and there was no recurrence.  This examiner also noted that 
the veteran had developed no malignancies, had had no 
episodes of peritoneal tuberculosis, and that he did not wear 
any type of truss or belt.

Inasmuch as the record does not reflect the veteran has had 
any recurrence of the service-connected right inguinal hernia 
during the pendency of this case, nor any other impairment 
attributable to this disability, he does not meet or nearly 
approximate the criteria for a compensable rating under 
Diagnostic Code 7338.  Accordingly, the benefit sought on 
appeal must be denied.

III.  Extraschedular consideration

The Board notes that in the November 2003 SOC, and in a 
February 2006 Supplemental SOC (SSOC), the RO included the 
regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.   Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board cannot make a determination as to an 
extraschedular evaluation in the first instance).


ORDER

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a compensable rating for right inguinal hernia 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


